Citation Nr: 0714803	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  02-18 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDINGS OF FACT

1.  The veteran had mild, asymptomatic pes planus prior to 
entry into active duty.

2.  During service, the pre-existing mild, asymptomatic pes 
planus increased in disability beyond the natural progress of 
the disease.


CONCLUSION OF LAW

Preexisting bilateral pes planus was aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims service connection for bilateral pes 
planus.  She asserts that she began having foot pain in 
service which has gradually increased and continued to the 
present time.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.  The presumption of soundness 
attaches only where there has been an induction examination 
during which the disability about which the veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulations provide expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. 

The language of the aforementioned regulation at 38 C.F.R. 
§ 3.304(b) was amended during the pendency of this appeal, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (now codified at 38 C.F.R. § 3.304(b) (2006)).  The 
amended regulation requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.  
See also Cotant v. Principi, 17 Vet. App. 116 (2003).  

In this case, the presumption of soundness did not attach as 
the December 1989 enlistment examination noted that the feet 
were abnormal and the veteran had mild pes planus with no 
symptoms.  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

The bilateral pes planus disability did undergo an increase 
in severity during service.  The veteran served for 10 years 
and the service medical records show that the veteran's pes 
planus, which was noted to be asymptomatic at induction, 
became symptomatic in service.  In December 1990 tenderness 
of the left arch was noted, symptomatic pes planus was 
assessed, and arch supports were issued.  In January 1991, 
after seeking treatment numerous times for continued foot 
pain, a medical record noted that she would not do well in a 
career field that required extensive standing or walking.  In 
March 2000 the veteran underwent physical therapy in an 
attempt to relieve the foot pain she reported she had 
experienced for years.  She stated that medication and shoe 
inserts had not helped and that she was told she would have 
to live with the pain.  

Further, a few months after separation from service, she 
began seeing a private podiatrist, J. B. Burks, D.P.M..  An 
October 2001 letter from Dr. Burks noted "significant pes 
planus deformity".  Thus, her pes planus, which was mild and 
asymptomatic prior to service had increased in severity 
during service such that it was diagnosed as a 
"significant" deformity, with reports of associated pain, 
shortly after service.  Dr. Burks stated that "after 
discussing [the veteran's] previous history of military 
activity and the physical requirements associated with it, I 
do feel there is a connection between the persistent pain in 
her feet and her prior military history."  In addition, a 
2005 VA examiner stated that the veteran's symptoms would be 
"aggravated by physical training or long hours of standing 
from the military . . . ."  Thus, the Board finds that there 
was an increase in disability of the pes planus in service.  

The Board is aware that a November 2004 VA examination report 
noted mild pes planus and noted that evidence of painful 
motion and limitation of function was not found.  However, 
the Board finds that a preponderance of the evidence reveals 
that the veteran's pes planus did undergo an increase in 
severity during service.  The service medical records 
revealed such an increase as do the statements and treatment 
records from Dr. Burks.  These records which support the 
claim, particularly the contemporaneous evidence in the form 
of the service medical records, are more persuasive and 
probative than the November 2004 VA examination report which 
does not support the claim.

Regulations provide that it is essential to make an initial 
distinction between bilateral flatfoot as a congenital or as 
an acquired condition.  The congenital condition, with 
depression of the arch, but no evidence of abnormal 
callosities, areas of pressure, strain or demonstrable 
tenderness, is a congenital abnormality which is not 
compensable.  38 C.F.R. §§ 3.303(c), 4.9.  In the acquired 
condition, it is to be remembered that depression of the 
longitudinal arch, or the degree of depression, is not the 
essential feature.  The attention should be given to 
anatomical changes, as compared to normal, in the 
relationship of the foot and leg, particularly to the inward 
rotation of the superior portion of the os calcis, medial 
deviation of the insertion of the Achilles tendon, the medial 
tilting of the upper border of the astragalus.  38 C.F.R. 
§ 4.57.  However, congenital or development defects may be 
service-connected where a superimposed injury occurs during, 
or as a result of, active service.  VAOGCPREC. 82-90, 55 Fed. 
Reg. 45711 (1990).  

Although the VA examiner who assessed the veteran in 2002, 
2004, and 2005, as well as the 2006 VA examiner concluded 
that the veteran's bilateral pes planus was congenital in 
nature, the examiners have not provided the basis for these 
opinions.  Further, the evidence clearly shows that the 
veteran's pes planus is manifested by demonstrable 
tenderness.  Regardless, the preponderance of the medical 
evidence, noted above, reveals that the physical requirements 
of service caused additional disability which was 
superimposed upon any congenital defect with regard to pes 
planus.  As a result, since there was an increase in severity 
during service, the presumption of aggravation applies.  

With regard to whether the veteran's pes planus increased in 
disability beyond the natural progress of the disease in 
service, the standard which governs this question is the 
clear and unmistakable evidence standard since there is a 
presumption here that the pre-existing disability was 
aggravated because there was an increase in disability during 
service.  The Board notes that the only direct evidence on 
this point consists of (1) a negative opinion from a 2006 VA 
examiner that "the veteran's diagnosed pes planus . . . did 
not increase in severity beyond its natural progression" and 
(2) a positive opinion from Dr. Bucks in August 2004 that 
with regard to pes planus and complaints of foot pain, 
"according to [the veteran's] records that she has in 
description of the history and my physical examination 
previously, this was worsened beyond natural progression due 
to her extensive activity in the military."  

Although the Board may view the medical opinions of record as 
showing that the preponderance of the evidence is against a 
finding of increase in disability beyond the natural progress 
of the disease, given the fact that at least one examiner has 
opined that the pes planus did increase in service beyond the 
natural progression of the disease, the Board is unable to 
find the competent evidence rises to the level of clear and 
unmistakable evidence as to this question.  In sum, there is 
no clear and unmistakable evidence that the increase in 
disability during service was due to the natural progression 
of the disease.  Under the applicable statute, regulation, 
and judicial holdings, the veteran's bilateral pes planus, 
which preexisted service, is considered to have been 
aggravated during her active duty service.

For the reasons and bases set forth above, the Board finds 
that the claim for service connection for bilateral pes 
planus is granted.  As service connection is warranted, 
compliance with the duty to assist or the duty to notify is 
unnecessary.  




ORDER

Entitlement to service connection for bilateral pes planus is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


